DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, and 8-14 are presented for examination based on the amendment filed March 11, 2021. Claims 1 and 3 are independent.
Claims 7, 15, and 16 are cancelled.
Claims 1-3, and 8-11 are amended.

Response to Arguments
Applicant’s arguments, filed March 11, 2021, have been fully considered. The rejections of the Non-Final office action mailed December 16, 2020, have been overcome by the applicant’s amendment/cancellation and/or persuasive arguments and the Examiner’s amendment (see below). The examiner’s response is the following:
Objections to claims 9-11 are withdrawn in view of their amendment and/or arguments presented by applicant.
Rejections under 35 USC 101 for claims 1-16 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. While the claim recites abstract ideas (see steps (2) and (3)) in the enumerated mathematical process category, the claims are integrated into a practical application. Specifically, in claim 1 steps (5), (8) and (9) the translation of the near-net forming sand mold CAD 3D model by adjusting the extrusion array envelope volumes, in combination, with the other claimed limitations integrates the idea into a 
Rejections under 35 USC 112 for claims 1-16 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claims 1-6, and 8-14 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Rodney L. Skoglund, Reg. No. 36,010 on May 5, 2021.

Claims 8 and 9 of the application have been amended as follows: 

In claim 8, please replace lines 1-2 with
	“The sand mold digital flexible extrusion near-net forming optimization method based on a search algorithm according to claim 3, wherein in step”

In claim 9, please replace lines 1-2 with 
	“The sand mold digital flexible extrusion near-net forming optimization method based on a search algorithm according to claim 3, wherein in step”


Allowable Subject Matter
 	The detailed reasons for allowance over the art of record was set forth in the Non-Final office action mailed December 16, 2020 pages 13-18 and are not repeated here. As dependent claims 2, and 4-14 depend from an allowable base claim; they are at least allowable for the same reasons as set forth in the Non-Final office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129